DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnet of Claim 13, the housing unit, front housing, and lower housing of Claim 14, as well as the limit sensor to be mounted on a lower end portion of the rear housing of Claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Additionally, the drawings are further objected to under 37 CFR 1.83(a) for failing to show sufficient depiction of the shaft 90 of the roller, and the roller fixing bracket 55 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
On page 3 line 19, “In the roller” should read “On the roller”.
On page 3 lines 22-23, as well as on page 11 line 23, “in the form of curved line” should read “in the form of curved lines”.
Page 4 lines 10-12 seems to be a verbatim repeat of page 2 lines 14-16, and is not needed, please make appropriate changes.
On page 14 lines 6-7, “rear end portion of the supporting shaft guide part 120 may be inserted” should read “rear end portion of the supporting shaft 40 may be inserted”.
On page 15 line 5, “the rear surface of the roller fixing bracket 55” should read “the lower surface of the roller fixing bracket 55”.
On page 18 line 1, “the leas screw 145” should read “the lead screw 145”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1, line 4 recites “a movable shaft”. It is unclear what the movable shaft moves relative to, and further, what it does not move relative to. The specification discloses only potential for the movable shaft to be fixed on one side, per the language “may be connected with the roller fixing bracket” (page 2 line 16, page 4 line 12, page 12), “may be connected to the moving housing 60. For example, the movable shaft 70 may be connected to the roller fixing bracket 55 mounted in the moving housing 60” (page 12 lines 6-8), or “may be installed in the roller fixing bracket 55 in the space 85” (page 12 lines 10-11). Therefore, it is also possible that the movable shaft is not fixed at all. For examination purposes, Examiner interprets as “a shaft”.
Independent Claim 1, lines 4-5 recites “moves forward or rearward by compression and expansion of the spring”. This claim language is indefinite due to the inability of the movable shaft to move forward by both compression and expansion of the spring, or rearward by both compression and expansion of the spring. Therefore, for examination purposes, Examiner interprets in the alternative as the movable shaft “moves forward or rearward by compression or expansion of the spring”.
Independent Claim 1, lines 8-9 recites “a moving housing which is inserted into the massage module housing according to the movement of the movable shaft.” As described above in 4c, it is unclear what the movable shaft moves relative to, and further, what it does not move relative to, rendering the claim language “according to the movement of the movable shaft” indefinite. For examination purposes, Examiner interprets as “a moving housing which is inserted into the massage module housing.” 
Claim 7, line 9 recites “the other end”. There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as “an other end”. 
Claim 9, line 18 recites “according to the compression or expansion of the spring.” There is insufficient antecedent basis for the limitations, “the compression” and “the expansion” in the claim. Examiner interprets as “according to compression or expansion of the spring.”
Independent Claim 12, lines 5-9 recites “at least one movable shaft which is inserted into a spring and moves forward or rearward along a movable shaft guide part formed in the massage module housing according to compression and expansion of the spring” and “a moving housing which is inserted into the massage module housing according to the movement of the movable shaft.” See rejection rationales and interpretations of 4a, 4b, and 4c above.
Claims 2-6, 8, 10-11, and 13-15 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 2375292 Y) in view of Park (KR 100960220 B1).
Regarding Claim 1, Wu discloses a calf massage module (massager 1, Fig 1) comprising: at least one movable shaft (bolt 15, 112b interpretation: “a shaft”) which is inserted into a spring (compression spring 16, Fig 2) and moves forward or rearward (Fig 2 & 3 depict a change in position of bolt 15 relative to movable seat 12, thus movement is relative) by compression and expansion of the spring (Fig 2 depicts spring in expanded state and Fig 3 depicts spring in compressed state with corresponding changes in 15’s location, 112 b interpretation: “compression or expansion”), a massage module housing (base 11, Fig 1), a movable shaft guide part (circular holes 123) that guides relative movement of the movable shaft (15), a moving housing (movable seat 12) which is integrated with the massage module housing (11) according to the movement of the movable shaft (112b interpretation removes “according to the movement of the movable shaft”).
Wu fails to teach a shaft that moves forward or rearward by compression or expansion (112b interpretation) of the spring, a massage module housing including a movable shaft guide part that guides movement of the movable shaft, and the mating portion of a moving housing capable of being inserted into the massage module housing.
However, Park teaches a movable shaft (lower vertical portion of sliding member 220a depicted in annotation of Fig 2 below) which is inserted into a spring (240) moving forward or rearward by compression or expansion (Page 4 lines 28-33, Fig 4c, 112b interpretation “compression or expansion”) of the spring (240), a massage module housing (base 100, Fig 4c) including a movable shaft guide part (cylinder member 210a, see annotated Fig 2 below) that guides movement of the movable shaft (lower vertical portion of 220a, Page 2 lines 14-15, see annotated Fig 2 below), and a moving housing which is inserted into (Annotation of Fig 2 below depicts the mating portion of the movable housing capable of inserting into the massage module housing) the massage module housing (100, Page 2 line 14, annotated Fig 2 depicts 210a integrated into 100).

    PNG
    media_image1.png
    442
    744
    media_image1.png
    Greyscale

Annotation 1 of Park Fig 2
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wu by incorporating the design choices of the shaft guide portion as part of the massage module housing rather than within the moving housing, and a moving housing that is enabled to insert into the massage module housing rather than the moving housing only being capable of interiorly receiving the massage module housing, as taught by Park. Additionally, Wu and Park both teach a shaft within a spring that changes position corresponding to compression or expansion of the spring, enabling the moving housing to react to external pressure. Modifying the design of the mating components still enables sustained close contact massage over curved regions of the body (Park, Page 6 lines 20-24; Wu, [0020] lines 2-6), without diverging from the scope of the claimed invention. It is within the skill of the art to choose to modify the configuration of mating components by means of a reversal of parts (MPEP 2144.04(VI)(A)) to arrive at the same forward/rearward movement, as taught by Wu and Park.
Regarding Claim 2, Wu in view of Park teaches the calf massage module of claim 1. Wu further discloses a roller fixing bracket (crank body 13) which supports a shaft (through shaft 144) of a roller (massage wheel 145) that massages a calf of a user ([0020] states enablement to massage curved portions of the body), wherein the roller fixing bracket (13) is mounted in the moving housing (13 is connected to 12 (modified by Park) via locating shaft 121, Fig 1). Park teaches the movable shaft (lower portion of 220a, see annotated Fig 2), which is connected with the roller fixing bracket taught by Wu (13; indirectly connected via 121’s attachment to the modified 12).
Regarding Claim 3, Wu in view of Park teaches the calf massage module of claim 2. 
Wu discloses a supporting shaft (15, Fig 1 & 2 depicts more than one bolt present, therefore one can be the movable shaft and the other deemed the supporting shaft) connected to the roller fixing bracket (13, Fig 1 & 2 depicts indirect connection via 15 touching 12 which is attached to 13 by way of 121), and the ability to move forward and rearward (Fig 2 & 3 depict a change in position of bolt 15 relative to movable seat 12, thus movement is relative) along a supporting shaft guide part (corresponding circular hole 123 with bolt deemed the supporting shaft).
Wu fails to teach a supporting shaft guide part formed in the massage module housing.
However, Park teaches a supporting shaft (sliding member 220b, Page 2 lines 14-15, See Annotation 1 above of Fig 2) moving forward or rearward (Page 6 lines 20-23) along supporting shaft guide part (combination of cylinder member 210b + bolt 232b, See Annotation 1 above of Fig 2) formed in the massage module housing (100, Page 2 line 14, annotated Fig 2 depicts 210b+232b integrated into 100). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device taught by Wu by incorporating the second shaft, as well as the corresponding shaft guide portion (each designated with “b”) as part of the massage module housing rather than within the moving housing, as taught by Park. Again, Wu and Park both teach a shaft that changes position relative to its shaft guide part. Reversing the supporting shaft guide part location from the moving housing to the massage module housing would then also require reversing the relationship of the supporting shaft as it relates to connection and slidable movement between the massage module housing and moving housing. Regardless of configuration, the same forward/rearward movement of the calf massage module is attainable by the device taught Wu or Park. Therefore, it is within the skill of the art to make the design choice of a reversal of parts (MPEP 2144.04(VI)(A)). 
Regarding Claim 4, Wu in view of Park discloses the calf massage module of claim 3.
Wu in view of Park teaches a moving housing (12 of Wu modified by Park).
Wu in view of Park fails to teach wherein movement of the supporting shaft is limited by a hook protrusion formed on the supporting shaft guide part to prevent the moving housing from separating therefrom in a forward direction.
However, Park further teaches wherein movement of the supporting shaft (sliding member 220b, See Annotation 2 of Fig 2) is limited by a hook protrusion (stop member 230b + nut, see Annotation 2 of Fig 2 below) formed on the supporting shaft guide part (210b+232b, Page 4 lines 25-28, Annotation 2 of Fig 2 depicts bolt 232b fixed to the lower end of cylinder member 210b with a stop member 230b fixed to the upper end of the bolt 232b by a nut) to prevent the moving housing (12 of Wu modified by Park of Claim 1) from separating therefrom in a forward direction (Page 2 lines 15-17).

    PNG
    media_image2.png
    442
    744
    media_image2.png
    Greyscale

Annotation 2 of Park Fig 2
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device taught by Wu in view of Park by incorporating the hook and nut stopping mechanism that is secured to the supporting shaft guide part which encompasses a centralized bolt, as taught by Park, in order to limit the forward movement of the moving housing, so as to not allow separation of the moving housing from the massage module housing. A hook and nut combination is a known stopping mechanism within the skill of the art to limit one direction of movement when coupled with a correspondingly shaped mating element, and is capable of performing this stopping function to the same degree of efficacy with variations in design required depending on the shape of its mating element. Therefore, it is within the skill of the art to make this design choice.
Regarding Claim 5, Wu in view of Park discloses the calf massage module of claim 3.
Wu in view of Park teaches a supporting shaft (220b, see Annotation 2 of Fig 2 above) has a stepped shape (See Annotation 2 of Fig 2 depicting 220b shaped by a horizontal area connecting vertical portions resembling a step).
Wu in view of Park fails to disclose wherein the stepped shaped supporting shaft corresponds to a hook protrusion formed on the supporting shaft guide part.
However, Park further teaches wherein the supporting shaft (220b, see Annotation 3 of Fig 2 below) has a stepped shape (Annotation 3 of Fig 2 depicts 220b with a horizontal portion connecting vertical portions resembling a step) corresponding to a hook protrusion (stop member 230b + nut, see Annotation 3 of Fig 2) formed on the supporting shaft guide part (210b + 232b, Page 4 lines 25-28, Annotation 3 of Fig 2 depicts bolt 232b fixed to the lower end of cylinder member 210b with a stop member 230b fixed to the upper end of the bolt 232b by a nut).

    PNG
    media_image3.png
    405
    451
    media_image3.png
    Greyscale

Annotation 3 of Park Fig 2 - zoomed in view of annotation 2
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device taught by Wu in view of Park by incorporating the stepped shape of the supporting shaft that corresponds to a hook protrusion formed on the supporting shaft guide part, as taught by Park, to serve as an effective stopping mechanism to prevent the moving housing from disconnecting from the massage module housing in the forward direction. It is possible for a stepped shaped sliding shaft to vary in design, wide to narrow from the top down or from the bottom up, and can only function as an effective stopping mechanism when the specific shaft design corresponds with a stationary element that is configured as its mate to prevent further translation when meeting a step of the shaft. Therefore, it is within the skill of the art to make such a design choice, as these variations will lead to the same stopping function.
Regarding Claim 6, while Wu in view of Park discloses the calf massage module of claim 3, Wu in view of Park does not explicitly disclose wherein a rear end portion of the supporting shaft protrudes outward from the massage module housing when moving rearward along the supporting shaft guide part.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art for the supporting shaft to move within the confines of the supporting shaft guide part formed in the massage module housing as in the Wu in view of Park device because Applicant has not disclosed that the rear end portion of the supporting shaft protruding outward from the massage module housing when moving rearward along the supporting shaft guide part provides an advantage, is used for a particular purpose, or solves a stated problem as evidenced by in Applicant’s specification which recites an exemplary arrangement indicated that a rear end portion of the supporting shaft 40 “may” protrude outward from the massage module housing 125 (Page 15 lines 8-9), without further reasoning. 

One of ordinary skill in the art, furthermore, would have expected Wu in view of Park’s device, wherein a rear end portion of the supporting shaft protrudes outward from the massage module housing when moving rearward along the supporting shaft guide part to have the same function of providing a massage along the length of the calf and still provide forward and rearward support in response to external pressure, while preventing separation from the massage module housing in the forward direction.  Having the supporting shaft protruding outward from the massage module housing would be a design choice because it does not affect the movement of the massage module and ability to provide a calf massage.
Therefore, it would have been prima facie obvious to modify Wu in view of Park to obtain the invention as specified in claim 6 by extending the supporting shaft guide part and the supporting shaft beyond the lower surface of the massage module housing or by raising the lower surface of the massage module housing to expose the supporting shaft guide part and the rear portion of the supporting shaft. Such a design modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired support of the movable housing and connected elements through a full range of compression and expansion without separating from the massage module housing in the forward direction, and thus fails to patentably distinguish over the prior art of Wu in view of Park.
Regarding Claim 7, Wu in view of Park teaches the calf massage module of claim 2. 
Wu discloses a spring (16) and a roller fixing bracket (13), to which one end (superior portion of spring 16 butting up to 12, Fig 2) of the spring (16) is in contact with a lower surface of the roller fixing bracket (indirect connection from superior portion of 16 to 12 to 121 to inferior aspect of 13).
Wu in view of Park fails to teach the other end of the spring is in contact with a seating position formed in an inlet of the movable shaft guide part.
However, Park further teaches one end of the spring (superior portion of spring 240 touching lower surface of moving housing depicted in Annotation 4 below) wherein the other end of the spring (inferior portion of spring 240, Annotation 4 of Fig 2 below) is in contact with a seating position (lowest point of void created by cylinder member 210a atop bolt head 232a depicted in Annotation 4 of Fig 2 below) formed in an inlet (void inside 210a, Annotation 4 of Fig 2) of the movable shaft guide part (210a, Annotation 4 of Fig 2). 

    PNG
    media_image4.png
    473
    752
    media_image4.png
    Greyscale

Annotation 4 of Park Fig 2
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device taught by Wu by positioning the spring within the movable shaft guide part, between the floor of the movable shaft guide part and the inferior surface of the moving housing, in order to enable a larger degree of deformation to the spring, leading to greater elastic potential and thus proportional responsiveness to a larger range of applied forces. The contained positioning of the spring allows the movable shaft to be resiliently supported (Park, Page 4 lines 28-33) and guided by the movable shaft guide part.
Regarding Claim 8, Wu in view of Park teaches the calf massage module of claim 1. Wu further teaches at least one roller (massage wheel 145) that massages a calf of a user ([0020] states enablement to massage curved portions of the body) and is mounted in the moving housing (12 modified by Park, 145 connected to 13 by 121 which is connected to 12).
Regarding Claim 9, Wu in view of Park teaches the calf massage module of claim 8. Wu further teaches when an external force ([0019] lines 7-8, reclining force refers to the force of a user’s body weight) is applied to the roller (145), a degree of pressure to the moving housing (12 modified by Park) is changed according to a shape of the calf of the user ([0020] lines 3-6), the spring (16) expands or is compressed ([0019] lines 7-8), and the moving housing (12) moves forward or rearward according to the compression or expansion of the spring (16, [0020] lines 3-6).
Regarding Claim 12, Wu in view of Park teaches a leg massage device.
Wu discloses Wu discloses a calf massage module (massager 1, Fig 1) comprising: at least one movable shaft (bolt 15, 112b interpretation: “a shaft”) which is inserted into a spring (compression spring 16, Fig 2) and moves forward or rearward (Fig 2 & 3 depict a change in position of bolt 15 relative to movable seat 12 and within circular holes 123, thus movement is relative) along a movable shaft guide part (circular holes 123) according to compression and expansion of the spring (Fig 2 depicts spring in expanded state and Fig 3 depicts spring in compressed state with corresponding changes in 15’s location, 112 b interpretation: “compression or expansion”), a massage module housing (base 11, Fig 1), and a moving housing (movable seat 12) which is integrated with the massage module housing (11) according to the movement of the movable shaft (112b interpretation removes “according to the movement of the movable shaft”). Wu further discloses a vertical movement module (transmission device 2, Fig 5) connected with the massage module housing (11) and pushing or pulling ([0005] lines 26-27, inherent via description of motorized movement of the chain 26 fixed in chain groove 112 of base 11) the calf massage module (1) upward or downward ([0016] lines 30-33).
Wu fails to teach a shaft that moves forward or rearward by compression or expansion (112b interpretation) of the spring, a massage module housing including a movable shaft guide part that guides movement of the movable shaft, and the mating portion of a moving housing capable of being inserted into the massage module housing.
However, Park teaches a movable shaft (lower vertical portion of sliding member 220a depicted in annotation of Fig 2) which is inserted into a spring (240) moving forward or rearward by compression or expansion (Page 4 lines 28-33, Fig 4c, 112b interpretation “compression or expansion”) of the spring (240), a massage module housing (base 100, Fig 4c) including a movable shaft guide part (cylinder member 210a, annotated Fig 2) that guides movement of the movable shaft (lower vertical portion of 220a, Page 2 lines 14-15, annotated Fig 2), and a moving housing which is inserted into (Annotation of Fig 2 depicts the mating portion of the movable housing capable of inserting into the massage module housing) the massage module housing (100, Page 2 line 14, annotated Fig 2 depicts 210a integrated into 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wu by incorporating the design choices of the shaft guide portion as part of the massage module housing rather than within the moving housing, and a moving housing that is enabled to insert into the massage module housing rather than the moving housing only being capable of interiorly receiving the massage module housing, as taught by Park. Additionally, Wu and Park both teach a shaft within a spring that changes position corresponding to compression or expansion of the spring, enabling the moving housing to react to external pressure. Modifying the design of the mating components still enables sustained close contact massage over curved regions of the body (Park, Page 6 lines 20-24; Wu, [0020] lines 2-6), without diverging from the scope of the claimed invention. It is within the skill of the art to choose to modify the configuration of mating components by means of a reversal of parts (MPEP 2144.04(VI)(A)) to arrive at the same forward/rearward movement, as taught by Wu and Park.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Park, in further view of Williams, III et al. (US 2013/0197405 A1), hereinafter Williams.
Regarding Claim 10, Wu in view of Park teaches the calf massage module of claim 8. 
Wu in view of Park fails to teach wherein the roller has a shape that has a diameter that increases in directions from a central portion to both ends.
However, Williams teaches wherein the roller (104) has a shape that has a diameter that increases in directions from a central portion (midpoint 104D) to both ends (circular end sections 104B, [0050], Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device taught by Wu in view of Park to incorporate a roller with a concave sloped body as taught by Williams, in order to give the roller a more ergonomic shape, thereby enabling superior application of pressure to the affected region of the user’s body (Williams, [0050], Fig 1). Furthermore, Williams teaches the ability of the massage therapy device to be disassembled into separate components ([0038]), allowing for removal of the handle (101, [0040], Fig 6) and variations in frame cross section (102, [0041]) as well as fastening approach depending on the specific implementation ([0042]). Therefore, it is within the skill of the art to modify the roller assembly of Wu in view of Park with that of Williams. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Park, in further view of Abdo (US 2016/0022529 A1), hereinafter Abdo.
Regarding Claim 11, Wu in view of Park teaches the calf massage module of claim 8. 
Wu in view of Park fails to teach wherein the roller has a plurality of protrusions formed on a surface thereof in different sizes in a longitudinal direction.
However, Abdo teaches wherein the roller (30) has a plurality of protrusions (120) formed on a surface (110, [0057-0058], Fig 4A-D depicts knobs on a cover enabled to wrap around a roller surface) thereof in different sizes ([0060]) in a longitudinal direction ([0058] enables knobs to be affixed to various locations in the cover which is reasonable to include a longitudinal direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device taught by Wu in view of Park to incorporate the acupressure roller cover taught by Abdo, which is enabled to appropriately cover the roller with a sufficient length and width (Abdo, [0057]), in order to provide a deeper and more penetrating massage to a selected area (Abdo, [0058]). The knobs provide an acupressure effect, which muscle and nerve stimulation, increased tissue flexibility, assists in relieving muscle stiffness, soreness and spasms, increased blood flow, and enhances strength and energy to the selected muscle (Abdo, [0059]). Therefore, it is within the skill of the art to apply surface modifications to the roller to enhance physiological massage effects.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Park, in further view of Uenishi et al. (JP 2012231883 A).
Regarding Claim 13, Wu in view of Park teaches the leg massage device of Claim 12.
Wu in view of Park further discloses the vertical movement module (transmission device 2) includes a driving power source (motor (no element number designated), [0005] lines 26-27) and a guide rail (slide rail groove 21) which guides vertical movement ([0016] lines 30-33).
Wu in view of Park fails to disclose a vertical movement frame that is connected to the massage module housing and including a magnet mounted thereon; a driving power source which provides driving force to the vertical movement frame; and a guide rail which guides a vertical movement of the vertical movement frame.
However, Uenishi also teaches a vertical movement module (moving means 40, Fig 7) which includes a vertical movement frame (slider 105, Fig 8) connected to the massage module housing (casing 41, [0017], Fig 8) and includes a detection means (detection means 121 and 122, [0054]) mounted thereon; a driving power source (includes motor 42 and screw shaft 46, Fig 7) which provides driving force to the vertical movement frame (105 is part of moving means 40, [0041]); and a guide rail (guide strip 103) which guides a vertical movement of the vertical movement frame (105, [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device taught by Wu in view of Park, to integrate the slider attachment with detection means of Uenishi with the modified base of Wu in view of Park as a centralized carrying means for the calf massage module, with the added potential to detect position along the length of the transition path (Uenishi, [0008-0010]), which can enable control of the movement of the massage module (Uenishi, [0040]). Furthermore, although Wu discloses a driving power source and a guide rail, Uenishi teaches the integration of the driving power source and guide rail with the vertical movement frame (slider 105). These modifications are considered to be within the skill of the art at the time of effective filing as a mechanism to provide vertical movement of the massage module along the length of a user’s calf (Uenishi, [0077]) and detect position of the massage module when coupled with a detected means along the transition path.
Wu in view of Park and Uenishi does not specifically teach a magnet mounted on the vertical movement frame. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art for a detection means or magnet sensor to be mounted on the vertical movement frame, as in the Wu in view of Park and Uenishi device because Applicant has not disclosed that mounting the magnet on the vertical movement frame as opposed to the rear housing provides an advantage, is used for a particular purpose, or solves a stated problem as evidenced by in Applicant’s specification which recites an exemplary arrangement indicated that the magnet “may” be mounted in the vertical movement frame 155, and furthermore that the corresponding limit sensor 158 “may” be mounted on any of the upper end portion and the lower end portion of the rear housing 20 (Hur, Specification Page 19 lines 1-3). One of ordinary skill in the art, furthermore, would have expected Wu in view of Park and Uenishi device and Applicant’s calf massage module and leg massage device to perform equally well because both mechanisms perform the same function of detecting the vertical movement of the vertical movement frame by detecting a magnetic force of a magnet. Regardless of which element, the magnet or sensor, is stationary on the vertical movement module and the corresponding element movable by means of the vertical movement frame, the ability to detect strength and direction of a magnetic field produced by a magnet is not altered. 
Therefore, it would have been prima facie obvious to modify Wu in view of Park and Uenishi by reversing the locations of the magnet and magnet sensor (limit sensor), so that the sensor is mounted on the vertical movement frame and magnets are mounted on the rear housing, to obtain the invention as specified in claim 13 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired positional detection of the vertical movement frame along the transition path and thus fails to patentably distinguish over the prior art of Wu in view of Park and Uenishi (MPEP 2144.04 (VI)(A)).
Regarding Claim 14, Wu in view of Park and Uenishi teaches the leg massage device of Claim 13.
Wu discloses further inclusion of limit sensors (micro switches 22,23) which are mounted on an upper end portion and a lower end portion of the slide rail groove ([0016] lines 30-31, Fig 5).
Wu in view of Park and Uenishi fails to disclose limit sensors mounted on a rear housing, a housing unit including a front housing, a rear housing, and a lower housing and limit sensors which can detect a magnetic force of the magnet.
Park further teaches limit sensors (950) which are mounted on an upper end portion and a lower end portion (Page 7 line 19-21) of a rear housing (902, Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wu in view of Park and Uenishi, to integrate the limit sensors mounted to the rear housing, adjacent to upper and lower ends of the guide rail, as taught by Park, to provide further structural support of the leg massage device.
Wu in view of Park and Uenishi fails to teach a housing unit including a front housing and a lower housing and limit sensors which can detect a magnetic force of the magnet.
However, Uenishi further teaches a housing unit (body unit 300, [0014], Fig 1) including a front housing (310), a rear housing (24), and a lower housing (23) and limit sensors (121,122) which detect a magnetic force of the magnet (131,132,141,142, [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device taught by Wu in view of Park and Uenishi by adding the housing unit as taught by Uenishi to allow for intuitive placement of the lower extremities, localize massage application, and for protection of the massage device from deformation or distortion due to stress received from the affected area during massage. Moreover, amending the device of Wu in view of Park and Uenishi with limit sensors that detect a magnetic force of a magnet, as taught by Uenishi enables the device to detect the position of the massage module at all times, providing an opportunity to connect with a control means that can be programmed.
Regarding Claim 15, Wu in view of Park and Uenishi teaches the leg massage device of Claim 13.
Wu further discloses a motor (motor, no element number) as a driving power source ([0005] lines 26-27).
Wu in view of Park and Uenishi fails to disclose a lead screw that receives a rotating force from the motor to rotate and is formed to serve as an axis of the vertical movement of the vertical movement frame.
However, Uenishi further teaches a driving power source (42+46, [0042]) that includes a motor (42) and a lead screw (screw shaft 46) that receives a rotating force from the motor (42, [0042]) to rotate and is formed to serve as an axis of the vertical movement ([0041] states the “screw shaft extending along the longitudinal direction”, Fig 7) of the vertical movement frame (105 serves as the moving means’ connection to casing 41, [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device taught by Wu in view of Park and Uenishi, to integrate a screw shaft to be engaged with the motor, that forms an axis of vertical movement, as this is a well-known bi-directional power driving mechanism in the art, and the primary reference, Wu, has established the intent of the massage device to follow the calves in a vertical direction. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wang (KR20120137888A) is cited to show a massage apparatus for the calves with a shaft protruding rearwardly from the housing, a motor and vertical screw drive mechanism, and a lifting frame.
Wu (10,702,443) is cited to show a massage device having an up and down movement module, with a worm shaft forming a vertical axis for movement.
Lee et al. (KR101843487B1) is cited to show a pressure sensitive foot massage apparatus with corresponding guide and hole elements.
Jacofsky (2011/0077560) is cited to show a passive motion machine using contoured rollers.
Zhang (CN107510584A) is cited to show a calf massage structure of a massage chair.
Ren (CN206777495U) is cited to show a massage device utilizing magnetic induction travel switches.
Cho (KR101764863B1) is cited to show a roller bracket assembly of a massage device enabled to move on a vertical framework.
Park (KR101084425B1) is cited to show an acupressure device with a spring supporting rollers, providing elasticity corresponding to the external force of body pressure.
Ishikawa et al. (2012/0095376) is cited to show a foot and calf massage device, with housing and enabled to both move along a vertical frame.
Ju et al. (KR100865259B1) is cited to show a compressible massage unit that acts according to the shape of the body flexure.
Shin (KR200375805Y1) is cited to show a stepped shape plunger of a massager.
Nakamura et al. (2005/0033204) is cited to show a foot massager that translates along the length of the foot.
Moon (KR20040077139A) is cited to show a pressurized massage device.
Jung (KR200358010Y1) is cited to show a drive shaft protruding rearwardly out of the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON S LOWN whose telephone number is (571)272-9437. The examiner can normally be reached Monday - Friday 8:15am-5:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLISON SHIELDS LOWN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785